Citation Nr: 0904158	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO rating decision.  

In January 2009, the veteran's representative asserts that 
the veteran is entitled to service connection for post-
traumatic stress disorder, scars, loss of use of a creative 
organ, hemorrhoids and enlarged prostate either on direct 
basis or as due to exposure to herbicides or as secondary 
service-connected surgical absence of the left kidney with 
compensatory hypertrophy of the right kidney.  Therefore, 
those issues are referred to the RO for further development. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran asserts that he should be assigned a TDIU rating 
because of the service-connected surgical absence of his eft 
kidney with compensatory hypertrophy on the right.  The 
veteran currently is currently rated at 60 percent for his 
service-connected kidney disability.  

The September 2006 VA examination referred to the veteran 
being unable to work; however, did address whether he had 
been rendered as being unemployable due to his service-
connected kidney disability. 

Therefore, the veteran should undergo a VA examination to 
ascertain the current severity of the service-connected 
surgical absence of the left kidney with compensatory 
hypertrophy of the right kidney and to determine whether he 
has been so disabled as to be precluded from performing any 
form of substantially gainful employment consistent with his 
education and work background.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the extent if 
the service-connected surgical absence of 
the left kidney with compensatory 
hypertrophy of the right kidney and 
whether it precludes him from performing 
all forms of substantially gainful 
employment.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
service-connected surgical absence of the 
left kidney with compensatory hypertrophy 
of the right kidney is productive of an 
overall level incapacity as to prevent 
the veteran from performing all forms of 
substantially gainful employment 
consistent with his educational and 
occupational experience.  The Board notes 
that neither the veteran's age nor his 
non-service-connected disabilities should 
be considered.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing all indicated 
development, the RO should readjudicate 
the veteran's claim in light of all the 
evidence on file.  If any benefit sought 
on appeal is not granted, then the 
veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



